 



EXHIBIT 10.1

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND
SECURITY AGREEMENT

     THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Agreement”) is made as of February 28, 2004, by SENSYTECH,
INC., formerly known as Sensys Technologies Inc., a Delaware corporation
(“Sensytech”), ST PRODUCTIONS SYSTEMS, INC., a Delaware corporation
(“Production”) and SENSYTECH FINANCIAL SERVICES, INC., a Delaware corporation
(“Financial”; Sensytech, Production and Financial are hereinafter referred to
collectively as the “Borrower”), and BANK OF AMERICA, N. A., formerly
NationsBank, N. A., a national banking association (the “Lender”).

RECITALS

     A. Sensytech and the Lender entered into a Second Amended and Restated
Financing and Security Agreement dated as of February 28, 2002 (the “Original
Agreement.

     B. Production joined in the Original Agreement as a borrower pursuant to an
Additional Borrower Joinder Supplement dated April 15, 2002.

     C. Financial joined in the Original Agreement as a borrower pursuant to an
Additional Borrower Joinder Supplement dated March 1, 2003.

     D. The Original Agreement has been modified pursuant to a First Amendment
to Second Amended and Restated Financing and Security Agreement dated as of
February 28, 2003 and a Second Amendment to Second Amended and Restated
Financing and Security Agreement dated as of March 1, 2003 (together with the
Original Agreement, as amended, modified, substituted, extended, and renewed
from time to time, collectively, the “Financing Agreement”).

     E. The Financing Agreement provides for some of the agreements between the
Borrower and the Lender with respect to the “Loans” (as defined in the Financing
Agreement), including a revolving credit facility in the maximum principal
amount of $15,000,000 and a letter of credit facility as part of that revolving
credit facility.

     F. The Borrower has requested that the Lender extend the Revolving Credit
Expiration Date to February 28, 2006.

     G. The Lender is willing to agree to the Borrower’s request on the
condition, among others, that this Agreement be executed.

AGREEMENTS

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Borrower
and the Lender agree as follows:

1



--------------------------------------------------------------------------------



 



     1. The Borrower and the Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

     2. The Borrower and the Lender agree that on the date hereof the aggregate
outstanding principal balance under the Revolving Credit Note (subject to change
for returned items and other adjustments made in the ordinary course of
business) is $ – 0 –

     3. Each of the Borrower represents and warrants to the Lender as follows:

          (a) It is a corporation duly organized, and validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
do business as a foreign corporation in good standing in every other state
wherein the conduct of its business or the ownership of its property requires
such qualification;

          (b) It has the power and authority to execute and deliver this
Agreement and perform its obligations hereunder and has taken all necessary and
appropriate corporate/partnership action to authorize the execution, delivery
and performance of this Agreement;

          (c) The Financing Agreement, as heretofore amended and as amended by
this Agreement, and each of the other Financing Documents remains in full force
and effect, and each constitutes the valid and legally binding obligation of
Borrower, enforceable in accordance with its terms;

          (d) All of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of Borrower’s execution of this Agreement; and

          (e) No Event of Default and no event which, with notice, lapse of time
or both would constitute an Event of Default, has occurred and is continuing
under the Financing Agreement or the other Financing Documents which has not
been waived in writing by the Lender.

     4. The Financing Agreement is hereby amended as follows:

          (a) Section 1.1 (Certain Defined Terms) of the Financing Agreement is
hereby amended by deleting the following defined terms in their entirety and
inserting the following defined terms in place thereof:

          “Revolving Credit Expiration Date” means February 28, 2006.”

          (b) Section 2.3.3 (Administrative Fees) is hereby deleted in its
entirety and the following section is inserted in its place;

2



--------------------------------------------------------------------------------



 



     “2.3.3 Administrative Fees.

     The Borrower shall pay to the Lender a quarterly administrative fee (each
an “Administrative Fee” and collectively, the “Administrative Fees”) for
administrative services performed in conjunction with the Revolving Credit
Facility. The quarterly Administrative Fee shall be $5,625 and shall be payable
each quarter, in advance, on the first (1st) day of each March, June, September
and December until the Revolving Credit Termination Date,”

          (c) Section 6.1.12 (Government Contracts) is hereby deleted in its
entirety and the following section is inserted in its place:

          “Section 6.1.12 Government Contracts.

     The Borrower shall immediately notify the Lender of the execution of any
Government Contract with a contract value equal to or greater than One Million
Five Hundred Thousand Dollars ($1,500,000) and shall in accordance with
Section 3.2 (Grant of Liens) execute any instruments and take any steps in order
that all moneys due and to become due under such Government Contracts shall be
assigned to the Lender and notice thereof given to the Government under the
Federal Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41 U.S.C. §15) or
any other similar applicable law. On the Lender’s request the Borrower shall
assign such other Government Contracts as the Lender requires in the exercise of
its reasonable discretion.”

          (d) Section 6.1.15(a) (Tangible Net Worth) is hereby deleted in its
entirety and the following section is inserted in its place:

     ”(a) Tangible Net Worth. The Borrower will at all times maintain a Tangible
Net Worth of not less than $20,000,000.”

          (e) Section 6.2,1 (Capital Structure, etc.) is hereby deleted in its
entirety and the following section is inserted in its place:

     “Section 6.2.1 Capital Structure, Merger, Acquisition or Sale of Assets.

     The Borrower will not alter or amend its capital structure, authorize any
additional class of equity, enter into any merger or consolidation or
amalgamation, windup or dissolve itself (or suffer any liquidation or
dissolution) or acquire all or substantially all the assets of any Person with a
purchase price of $5,000,000 or more, or make acquisitions in the aggregate
during the term of the Credit Facilities with an aggregate purchase price in
excess of $15,000,000, or sell, lease or otherwise dispose of any of its assets
without the prior written consent of the Lender. Any consent of the Lender to
the disposition of any assets may be conditioned on a specified use of the
proceeds of disposition.”

          (f) Section 6.2.6 is hereby deleted in its entirety and the following
section is inserted in its place:

3



--------------------------------------------------------------------------------



 



     “Section 6.2.6 Operating Lease Obligations:

     The Borrower will not incur or permit to exist any Lease Obligations except
Capital Leases expressly permitted by this Agreement, if the aggregate amount of
all such Lease Obligations would at any time exceed Two Million Five Hundred
Thousand Dollars ($2,500,000) during any fiscal year of the Borrower.”

          (g) Section 6.2.18 (Profitability) is hereby deleted in its entirety.

     5. The Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Financing Agreement, as amended
hereby. The Borrower agrees that this Agreement is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

     6. The Borrower acknowledges and warrants that the Lender has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with the Borrower in connection with this Agreement and generally in connection
with the Financing Agreement and the Obligations, the Borrower hereby waiving
and releasing any claims to the contrary.

     7. The Borrower shall pay at the time this Agreement is executed and
delivered all fees, commissions, costs, charges, taxes and other expenses
incurred by the Lender and its counsel in connection with this Agreement,
including, but not limited to, reasonable fees and expenses of the Lender’s
counsel and all recording fees, taxes and charges.

     8. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. The Borrower agrees that the Lender may rely on a telecopy of any
signature of the Borrower. The Lender agrees that the Borrower may rely on a
telecopy of this Agreement executed by the Lender.

     IN WITNESS WHEREOF, the Borrower and the Lender have executed this
Agreement under seal as of the date and year first written above.

          WITNESS OR ATTEST:   SENSYTECH, INC., formerly known as Sensys    
Technologies Inc.
 
       
/s/ SHARON M. JOHNSON
  By:   /s/ Donald F. Fultz                   (Seal)

     

--------------------------------------------------------------------------------

 

      Name: Donald F. Fultz

      Title: Vice President and CEO

4



--------------------------------------------------------------------------------



 



          WITNESS:   ST PRODUCTION SYSTEMS, INC.
 
       
/s/SHARON M. JOHNSON
  By:   /s/ Donald F. Fultz (SEAL)

     

--------------------------------------------------------------------------------

 

      Name: Donald FT Fultz

      Title: Vice President and CFO
 
        WITNESS:   SENSYTECH FINANCIAL SERVICES, INC
 
       
/s/ SHARON M. JOHNSON
  By:   /s/ Donald F. Fultz (SEAL)

     

--------------------------------------------------------------------------------

 

      Name: Donald F. Fultz

      Title: Vice President and CFO
 
        WITNESS:   BANK OF AMERICA, N. A., formerly

  Nations   Bank, N. A.
 
       
ANN SHANKROFF
  By:   /s/DIANE BAUMAN (SEAL)

     

--------------------------------------------------------------------------------

 

      DIANE BAUMAN

      Senior Vice President

5